Case 1:18-cv-24912-JEM Document 48 Entered on FLSD Docket 03/04/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                          Case Number: 18-cv-24912
                                              IN ADMIRALTY

 CHEMBULK OCEAN TRANSPORT,
 LLC,

           Plaintiff,

 v.

 WORLD FUEL SERVICES, INC.
 d/b/a WORLD FUEL SERVICES

       Defendant.
 _______________________________/

                                       NOTICE OF SETTLEMENT
           The Plaintiff, Chembulk Ocean Transport, LLC and Defendant, World Fuel Services, Inc.,

 d/b/a World Fuel Services, hereby notifies this Honorable Court that all pending claims between

 Plaintiff and all Defendant have been resolved. The Parties respectfully request thirty (30) days to

 finalize settlement documents and file their Joint Stipulation for Dismissal with the Court.

 Dated: March 4, 2020
        Miami, Florida

                                                            Respectfully submitted,

                                                        By: Catherine J. MacIvor
                                                            Catherine J. MacIvor
                                                            Florida Bar No. 932711
                                                            cmacivor@fflegal.com
                                                            Paul Bagley, Esq.
                                                            Florida Bar No. 94211
                                                            pbagley@fflegal.com
                                                            One Biscayne Tower, Suite 2300
                                                            2 South Biscayne Boulevard

                                                        1
      FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:18-cv-24912-JEM Document 48 Entered on FLSD Docket 03/04/2020 Page 2 of 2



                                                            Miami, FL 33131
                                                            Phone: 305-358-6555
                                                            Fax: 305-374-9077
                                                            Attorneys for Plaintiff

                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the Court

 via CM/ECF on March 4, 2020. I also certify that the foregoing was served on all counsel or parties

 of record on the attached Service List either via transmission of Notices of Electronic Filing generated

 by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

 to receive electronic Notices of Filing.

                                                 By:       /s/ Catherine J. MacIvor
                                                             Catherine J. MacIvor

                                            SERVICE LIST

  WAGNER LEGAL                                               Jeffrey E. Foreman, Esq. (FBN 240310)
  Scott A. Wagner, Esq. (FBN 10244)                          jforeman@fflegal.com
  3050 Biscayne Blvd., #904                                  Catherine J. MacIvor, Esq. (FBN 932711)
  sw@WagnerLegalCo.com                                       cmacivor@fflegal.com
  Miami, FL 33137                                            Paul Bagley, Esq. (FBN 94211)
  Tel: 305-768-9247/Fax: 305-306-8598                        pbagley@fflegal.com
  Counsel for Defendant
                                                             FOREMAN FRIEDMAN, PA
                                                             One Biscayne Tower, Suite 2300
                                                             2 South Biscayne Boulevard
                                                             Miami, FL 33131
                                                             Tel: 305-358-6555/Fax: 305-374-9077
                                                             Counsel for Plaintiff




                                                       2
   FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
